Affirmed; Affirmed as Modified; and Memorandum Opinion on Remand filed
September 15, 2015.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-11-00838-CR
                            NO. 14-11-00839-CR
                            NO. 14-11-00840-CR

               FREDRICHEE DOUGLAS SMITH, Appellant

                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 339th District Court
                          Harris County, Texas
           Trial Court Cause Nos. 1197969, 1197970, and 1208812

    MEMORANDUM                    OPINION ON REMAND


      On original submission in each of these cases, appellant appealed the
assessment of court costs and this court modified the judgments to delete the
assessment. The Court of Criminal Appeals vacated the judgment in each case and
remanded the case for reconsideration in light of Johnson v. State, 423 S.W.3d 385
(Tex. Crim. App. 2014).

      In its judgment in each case, the trial court ordered appellant to pay court
costs as follows: $490.00 (Trial court cause no. 1197970); $490.00 (Trial court
cause no. 1197969); and $490.00 (Trial court cause no. 1208812). A supplemental
clerk’s record was filed in each case that contains a bill of costs. The bills of costs
for trial court cause numbers 1197969 and 1197970 assess $490. The bill of costs
for trial court cause number 1208812 assesses $590.

      On original submission, appellant argued that the judgment in each case
reflected court costs that were not substantiated by the record. We agreed and
modified the judgment in each case to delete the specific amount of costs assessed.
Smith v. State, 14-11-00838-CR, 2013 WL 6726409, at *4 (Tex. App.—Houston
[14th Dist.] Dec. 19, 2013), rev’d in part, vacated in part, 463 S.W.3d 890 (Tex.
Crim. App. 2015). On petition for discretionary review, the Court of Criminal
Appeals vacated our judgment in each case and remanded for reconsideration in
light of Johnson, 423 S.W.3d at 385. Smith v. State, 463 S.W.3d 890 (Tex. Crim.
App. 2015).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost assessed in the judgment. Johnson, 423 S.W.3d. at 390.
We do not apply the traditional standard of review for sufficiency of the evidence.
Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see also Tex. Code Crim. Proc. arts.
103.001, 103.006. The bill of costs in the supplemental clerk’s records contain an
                                          2
itemized list of costs in appellant’s cases. The bills of costs are signed by a deputy
district clerk, and in each case the district clerk has certified that the document is a
true and correct copy of the original.

      On original submission, the State requested that we reform the judgment in
each of these cases to reflect assessment of court costs at $634. The bills of costs
filed in the supplemental records for cause numbers 1197969 and 1197970 assess
costs at $490. Accordingly, there is a sufficient basis for the court costs assessed
against appellant in the judgment in those cases and we affirm the trial court’s
judgments in those cases.

      The bill of costs filed in the supplemental record in cause number 1208812
assesses costs of $590. We therefore conclude that the trial court’s assessment of
costs does not accurately reflect the amount of costs for which there is a basis in
the record. An appellate court may modify a trial court judgment to accurately
reflect the record when the appellate court has the necessary data and information
to do so. Nolan v. State, 39 S.W.3d 697, 698 (Tex.App.—Houston [1st Dist.] 2001,
no pet.); see also Tex. R. App. P. 43.2(b). In accordance with the cost bill in the
record, we reform the trial court’s judgment in cause number 1208812 to reflect
court costs of $590. As modified, the judgment in cause number 1208812 is
affirmed.


                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                           3